DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 10/7/2021 wherein claims 1, 4, 7, 12, 14, 15, 18 and 19 has been amended.
Claims 1-19 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments/arguments filed 10/7/2021 overcomes the rejection of claim 19 made by the Examiner under 35 USC 112(b). This rejection has been withdrawn.  

Applicants arguments filed 10/7/2021 regarding the rejection of claims 1-7, 9-12 and 14-19 made by the Examiner under 35 USC 103 over Johnston et al. (US 10091991) have been fully considered but they are not considered persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/7/2021.
Applicants arguments filed 10/7/2021 regarding the rejection of claim 8 made by the Examiner under 35 USC 103 over Johnston et al. (US 10091991) further in view of Bae et al. (US 2013/0052680) have been fully considered but they are not considered persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/7/2021.
Applicants arguments filed 10/7/2021 regarding the rejection of claims 13 made by the Examiner under 35 USC 103 over Johnston et al. (US 10091991) furher in view of Feld et al. (US 4643180) have been fully considered but they are not considered persuasive and is MAINTAINED for the reasons of record in the office action mailed on 7/7/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  The present invention rolls the laminated film into a cylinder shape and transfers the antimicrobial material layer onto the adhesive layer which is different from Johnston which uses a roller to coat a mixture on a substrate. Moreover, the final manufactured product according to the present invention has a stacked order of “substrate film adhesive layer/antimicrobial material layer”

In response to A, Johnston teaches that their antimicrobial structure (100) is to have the following structure: 
    PNG
    media_image1.png
    199
    583
    media_image1.png
    Greyscale
wherein a film substrate (101) is coated with an antimicrobial layer (102).The structure may include an adhesive that is applied to one or both surfaces of 110 (see column 4, lines 15-32). See also claim 13 of Johnston which claims “[A] method of making an antimicrobial film, the method comprising: dispersing an antimicrobially-active ingredient in a dispersant to form a mixture, printing a coating of the mixture upon a first surface and a second surface of a substrate as a layer using a printing technique, wherein the substrate comprises a polymer film, wherein the first surface and the second surface are on opposite sides of the substrate; and disposing an adhesive upon the second surface of the substrate.” Johnston clearly envisages a film structure wherein the film has a first surface comprising antimicrobial and a second surface comprising 
Instant claim 1 requires the laminated film be rolled into a cylinder shape so that the “dried antimicrobial material layer and the adhesive layer of the laminated film are brought into contact with each other.” First, it’s unclear if the antimicrobial layer of Johnston is dry or wet. However, absent some evidence that this property is critical to Applicant’s claimed invention, it is considered an obvious variation of Johsnton’s method because this amounts to nothing more than changing the sequence of adding ingredients. See MPEP 2144.04(IV)(C).  Second, given that Johnston teaches that their antimicrobial film is to be adhered to the surface via heat gun (see claim 10), it would be reasonable to expect that the antimicrobial film of Johnston is dry given that heat causes solvents to evaporate. This is further supported by column 4, lines 47-52.   
Given that Johnston’s film is to a) have the same structure as the claims wherein the antimicrobial layer is dried and b) be rolled into a roll, it would be reasonably expected that when in the ‘cylinder shape’ (e.g. a roll of tape), the dried antimicrobial material layer would transfer onto the adhesive layer. 
Regarding the argument that the final manufactured product according to the present invention has a stacked order of “substrate film adhesive layer/antimicrobial material layer” which is contrary to the structure of Johnston, this is not persuasive. Instant claim 1 states the method produces an adhesive film comprising “a structure stacked in order of an antimicrobial material layer / the substrate film layer / the adhesive layer.” In fact, nowhere in the claims, as far as the Examiner can tell, is such a structure ever described in the order which Applicant suggests. 
Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 10091991).
Johnston provides an antimicrobial film comprising a polymer film substrate, e.g. polyethylene (see claim 3) (see instant claim 10), an antimicrobial coating (Ag, Cu or TiO2; see column 2, lines 38-43 and claim 5)(see instant claims 6 and 7) disposed as a layer upon a first surface of the substrate and a second surface of the substrate film comprising an adhesive (acrylic polymer and rubber; see column 4, lines 15-20) (see instant claim 12) wherein the first and second surfaces are on opposite sides of the substrate (see claim 1) wherein the film is made by dispersing an antimicrobially active ingredient in a dispersant to form a mixture, providing a coating of the antimicrobial mixture upon a first surface and a second surface of a substrate as a layer using a printing technique and disposing an adhesive upon the second surface of the substrate (see claim 13) (see instant claims 1(a) and (b), 14 and 15). Exemplified dispersants include aqueous and solvent based components (see abstract) (see instant claim 9). It is pointed 
The film as described above may be wound in to a roll yielding a roll of antimicrobial film (see column 3, lines 20-30) (see instant claims 1(c), 15 and 16). It would necessarily be the case, given the antimicrobial material layer/substrate film/adhesive layer type structure of Johnston, that the antimicrobial layer and the adhesive layer would be brought in to contact with each other upon being rolled into a roll. It’s also noted that upon rolling the film as described y Johnston, the method of claim 19 would be met by providing a portion of an adhesive layer and attaching/sealing the layer by rolling the other side onto. 
As it pertains to instant claims 2, 3 and 17, this is a limitation to the configuration of the film and is changes in configuration are considered obvious absent sufficient evidence that such a configuration is significant. See MEP 2144.04(IV)(B)..
The concentration of the antimicrobial active agent is present in the dispersant solution in an amount of between 0.5-5% by weight (see claims 8 and 18). It would be expected that the antimicrobial would be homogenously distributed throughout the solution given the nature of the solution and solubility of the corresponding antimicrobial active (see instant claim 4).
The adhesive and antimicrobial layer can be applied using any coating application or pritinging technique known in the art including Meyer rod coating whereby a mixture is transferred to substrates using rollers (i.e. gravure coating) (see column 3, lines 19-25) (see instant claim 5).
 The thickness of Johnston’s film is to range from 5-15 mils which equates to 127-381 um (1 mil = 25.4 um). Although Johnston’s film thickness is outside that being claimed (see instant claim 11), MPEP 2144.05(I) states that obviousness exists where the claimed ranges do not overlap with the prior art but are merely close. 
Regarding instant claim 19, Johnston teaches that their antimicrobial film can be applied to a surface wherein the antimicrobially active ingredient can treat microbial contamination within the surface itself (e.g. mold, fungus).  The Examiner interprets the contamination described by Johnston as “waste” and given the film of Johnston is adhesive it would seal the waste  by adhering to it via the adhesive layer. 
The only difference between Johnston and the instant claims is that Johnston does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Johnston, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients and structures from within Johnstons's disclosure, to arrive at a method of manufacturing an antimicrobial adhesive film such as that claimed.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US 10091991) as applied to claims 1-7, 9-12 and 14-19 above, and further in view of Bae et al. (US 2013/0052680).
Johnston fails to teach the antimicrobial material as being phytoncide.
Bae is directed to filters having antimicrobial activity. Exemplified antimicrobials used to prevent proliferation of microorganisms include inorganic antimicrobials such as silver and copper as well as organic antimicrobials such as phytoncide (see [0006]).  Modifying Johnston to include other known antimicrobials such as phytoncide would have been obvious as the prior art recognizes them as equivalent for the same purpose (killing microbes). See MPEP 2144.06.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnston et al. (US 10091991) as applied to claims 1-7, 9-12 and 14-19 above, and further in view of Feld et al. (US 4643180).
Johnston fails to teach the thickness of their adhesive layer as being between 0.01-10 microns.
Feld is directed to antimicrobial coating compositions. The composition is to possess a side having an adhesive. The adhesive is to be present in a thickness of 10-100 microns (see claim 1). It is taught that such a thickness is suitable for enabling the dressing to adhere to the target surface. Thus, it would have been obvious to modify Johnston to use a similar adhesive layer thickness with a reasonable expectation for success.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611